DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent No. 10776035 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for the following examiner’s amendment was given in a telephone interview (see attached Interview Summary).
	In the Claims, the following amendments are made:
	Claim 16, line 10, insert --first-- before “storage control unit group”.  Line 12, insert --first-- before “storage control unit group”.  Line 14, insert --first-- before “storage control unit group”.  Line 16, insert --wherein-- before “the cluster control unit” and replace “a” before “first” with --the--.
	Claim 20, line 1, replace “18” with --19--.

	Claim 23, line 7, insert --first-- before “storage control unit group”.  Line 10, insert --first-- before “storage control unit group”.  Line 13, insert --first-- before “storage control unit group”.  Line 15, replace “a” before “first” with --the--.
	Claim 27, line 1, replace “25” with --26--.
	Claim 28, line 1, replace “25” with --26--.  Line 6, delete “the” before “storage control units”.
Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance:
See the Office action mailed 13 October 2021, section titled “Claims Not Rejected In View Of Prior Art References” for a statement of reason for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn Gu whose telephone number is (571) 272-0703. The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAWN X GU/
Primary Examiner
Art Unit 2138

22 December 2021